Teippe, Judge.
1. This case comes fully within the decision rendered this term in Howard & Soule vs. G. L. Rice. The authorities therein cited establish the following positions : The inference that an agent is authorized to collect a written security for a debt because it is in his possession, ceases when the security is withdrawn by the creditor; and this even though the debt has been contracted through the agent.
2. If the debtor pay such a claim to one who has not the *620custody of the security, it is incumbent on him to show that the person receiving payment had authority to collect the debt. Under these principles, which largely control the case, the court should have granted the new trial.
Judgment reversed.